Title: John Dortic to Thomas Jefferson, 15 January 1812
From: Dortic, John
To: Jefferson, Thomas


          
                  Sir 
                  New York January 15th 1812.
            Your honour of the 1st october last reached my home during my absence, while travelling through Virginia, where I went as far as Richmond. Probably I Should have proceed farther had I not been called back by unexpected business
          I make this apology, Sir, to prove to you that I could not Sooner convey to you my thanks for the kindness of your answer to the inquires I had taken the liberty to trouble you with. My excuse, for thus troubling you, is my knowledge of your regard for the prosperity of your country
          Be pleased, Sir, to accept the tribute of my best thanks for your favour which is far beyond what I had a right to expect
          My observations in my Journey have convinced me that I had a true idea when I thought that the State of Virginia was one of the best in the union for the cultivation of the vines. Its advantages can not, I believe, be Surpassed by any; every thing is in its favour, Soil, aspect and mildness of the
			 Climate, and I coincide, Sir, with you that the banks of James River Should to have the preference.
          The culture of the vines must be considered as one of the most advantageous to this country and, therefore, ought to be encouraged by the Legislatures of the States on which rests the hope of Succeeding.
          The quality, at first, is not so much to be looked for as the quantity. Brandy being one of the principal objects the quality will be the next consideration.
          In the course of a few years the wine made in this country would give grounds to lay heavier duties, on foreign wines, and when the Vineyards yield a full crop and of a considerable value to the owner, the land tax could be proportioned to the revenue
          Tired as I am of the European System of plaguing the honest marchand, as Soon as I get rid of Some difficulties, I am under by the British and French Decrees, I will choose a Spot in Some part of your State for the purpose of making wine by the Shortest and most economical Way, and I hope that my knowledge in that line Will procure me a certainity of being more Successful than any body else
          Having desired of my friends in France Some bundles of Fontainebleu Chasselas, Should they come in good Season, I Should be much flattered, Sir, if you give me leave to forward you a part of them. I Shall in that case direct them to Aer McRae Esqr in Richmond late American consul in Paris where I had the favour of being acquainted 
                
                with him and Whom I have had the pleasure to visit in this city on his arrival from England. I promised him Some of the Said plant.
          As Soon as I have a good prospect on the business I wish to have Settled, and perhaps before the Winter be over, I will go again to Virginia to know by myself the State of the Weather and vegetation in the months of march and April the Success depending great deal on that circumstance
          I have the honour to be With Respect Sir Your most obedient  Servant
                  John Dortic
        